          Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 1 of 45




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

         v.

 Hamid Akhavan,                                                   S3 20 Cr. 188 (JSR)
      a/k/a “Ray Akhavan,”

 -and-

 Ruben Weigand,

                 Defendants.




                  THE GOVERNMENT’S OMNIBUS OPPOSITION TO
                       DEFENDANTS’ MOTIONS IN LIMINE




                                            AUDREY STRAUSS
                                            United States Attorney
                                            Southern District of New York



Nicholas Folly
Tara M. La Morte
Emily Deininger
Assistant United States Attorneys

- Of Counsel -
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 2 of 45




                                              TABLE OF CONTENTS

I.     CERTAIN EVIDENCE CONCERNING PAYMENT PROCESSING OF

       PORNOGRAPHY AND ONLINE GAMBLING TRANSACTIONS IS RELEVANT

       AND NOT UNFAIRLY PREJUDICIAL ........................................................................... 1

II.    REFERENCES TO DEFENDANTS’ WEALTH ARE RELEVANT AND NOT

       UNFAIRLY PREJUDICIAL .............................................................................................. 3

III.   TELEGRAM CHATS AND WHATSAPP CHATS CONCERNING THE

       DEFENDANTS, AND EMAILS INVOLVING EUPROCESSING.COM ARE

       AUTHENTIC AND HIGHLY PROBATIVE .................................................................... 5

IV.    AKHAVAN’S MOTION TO PRECLUDE THE USE OF SUPPOSEDLY

       PREJUDICIAL TERMS SHOULD BE DENIED............................................................ 11

V.     AKHVAN’S MOTION TO EXCLUDE QUANTUM SOLUTIONS AND

       MASTERCARD DOCUMENTS SHOULD BE DENIED .............................................. 15

VI.    TESTIMONY CONCERNING POLICIES AND PAYMENT PROCESSING

       OPERATIONS ARE APPROPRIATE SUBJECTS OF LAY WITNESS

       TESTIMONY AND ACCORDINGLY THE COURT SHOULD REJECT

       AKHAVAN’S MOTION IN LIMINE TO PRECLUDE “DISGUISED EXPERT

       TESTIMONY” .................................................................................................................. 19

VII.   AKHAVAN’S MOTION TO REQUIRE THE GOVERNMENT TO PROVE THE

       PREREQUISITES FOR ADMITTING COCONSPIRATOR STATEMENTS

       OUTSIDE THE PRESENCE OF THE JURY SHOULD BE DENIED........................... 21

                                                                 i
           Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 3 of 45




VIII. THE GOVERNMENT SHOULD NOT BE PRECLUDED FROM INTRODUCING

          EVIDENCE REGARDING THE AMOUNT OF CREDIT CARD

          TRANSACTIONS PROCESSED BY THE DEFENDANTS OR THE

          SETTLEMENT OF THOSE FUNDS ............................................................................... 27

IX.       AKHAVAN’S MOTION TO EXCLUDE EVIDENCE RELATING TO HIS PRIOR

          CRIMINAL CONVICTIONS IS PREMATURE ............................................................. 29

X.        WEIGAND’S MOTION TO EXCLUDE DOCUMENTS AND

          COMMUNICATIONS RECOVERED FROM HIS LAPTOP ABSENT A WITNESS

          TO TESTIFY TO THEIR SUBSTANCE SHOULD BE DENIED.................................. 31

XI.       WEIGAND’S MOTION TO EXCLUDE MATERIALS PURPORTEDLY

          DOWNLOADED TO THE WEIGAND LAPTOP AFTER THE CHARGED

          CONSPIRACY ENDED SHOULD BE DENIED ........................................................... 34

XII.      THERE IS NO BASIS TO INTRODUCE ADDITIONAL PORTIONS OF

          WEIGAND’S POST-ARREST STATEMENT................................................................ 35

XIII. CONCLUSION ................................................................................................................. 38




                                                                 ii
            Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 4 of 45




                                                  TABLE OF AUTHORITIES
          Cases

Bourjaily v. United States, 483 U.S. 171, 175 (1987) .................................................................. 22

Costantino v. Herzog, 203 F.3d 164 (2d Cir. 2000) ..................................................................... 28

Costantino v. Herzog, 203 F.3d 164, 174 (2d Cir. 2000) ............................................................. 28

Costantino v. Herzog, 203 F.3d 164, 174-75 (2d Cir. 2000) .................................................. 12, 28

Crawford v. Washington, 541 U.S. 36, 51 (2004) .......................................................................... 9

Cueva v. State, 339 S.W.3d 839, 864 (Tex. App. 2011) ............................................................... 14

Elsevier B.V. v. UnitedHealth Group, Inc., 784 F. Supp. 2d 286, 292 (S.D.N.Y. 2011) ............... 6

Haywood v. Portuando, 288 F. Supp. 446, 472 (S.D.N.Y. 2003) ................................................ 23

In re Homestore.com, Inc., No. CV 01-11115 RSWL CWX, 2011 WL 291176, (C.D. Cal. Jan.

   25, 2011) ................................................................................................................................... 13

Loughrin v. United States, 573 U.S. 351, 363 (2014)................................................................... 15

Tollefson v. Stephens, No. SA:14-CV-144-DAE, 2014 WL 7339119, at *6 (W.D. Tex. Dec. 23,

   2014) ......................................................................................................................................... 13

United States v. Barnes, 803 F.3d 209, 217 (5th Cir. 2015) ........................................................... 7

United States v. Bellomo, 176 F.3d 580, 586 (2d Cir. 1999) ........................................................ 26

United States v. Beverly, 5 F.3d 633, 639 (2d Cir. 1993) ............................................................. 29

United States v. Bourjaily, 483 U.S. 171 (1987) ................................................................ 9, 22, 25

United States v. Browne, 834 F.3d 403, 413-15 (3d Cir. 2016)...................................................... 7

United States v. Cuti, 720 F.3d 453, 457-61 (2d Cir. 2013) ......................................................... 20

United States v. Dawson, 425 F.3d 389, 392-93 (7th Cir. 2005) .................................................... 8

                                                                        iii
           Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 5 of 45




United States v. Desena, 260 F.3d 150, 158 (2d Cir. 2001) ................................................... 23, 24

United States v. Diaz, 176 F.3d 52, 87 (2d Cir. 1999).................................................................. 23

United States v. Dupre, 462 F.3d 131, 137 (2d Cir. 2006) ........................................................... 26

United States v. Farhane, 634 F.3d 127, 161 n. 35 (2d Cir. 2011) .............................................. 23

United States v. Figueroa, 618 F.2d 934, 943 (2d Cir. 1980) ................................................ 28, 33

United States v. Flaharty, 295 F.3d 182, 199-200 (2d Cir. 2002) ................................................ 24

United States v. Gasperini, 2017 WL 3140366, at *7 (E.D.N.Y. July 21, 2017), aff’d 729 F.

   App’x 112 (2d Cir. 2018).......................................................................................................... 13

United States v. Geaney, 417 F.2d 1116 (2d Cir. 1969) (Friendly, J.) ......................................... 24

United States v. Gigante, 166 F.3d 75, 82 (2d Cir. 1999) ............................................................ 22

United States v. Green, 887 F.2d 25, 27-28 (1st Cir. 1989) ......................................................... 23

United States v. Gupta, 747 F.3d 111, 123 (2d Cir. 2014) ..................................................... 22, 23

United States v. Harvey, 991 F.2d 981, 995 (2d Cir. 1993)............................................................ 2

United States v. Heatley, 994 F. Supp. 483, 490 (S.D.N.Y. 1998) ......................................... 24, 25

United States v. Huynh, No. 4-CR-14-275, 2016 WL 7411529, at *7 (M.D. Pa. Dec. 22, 2016) ....

   13, 14

United States v. Jefferson, 215 F.3d 820, 824 (8th Cir. 2000)...................................................... 24

United States v. Kerley, 784 F.3d 327, 339-40 (6th Cir. 2015) .................................................... 20

United States v. Koppers Co., Inc., 652 F.2d 290, 298 (2d Cir. 1981) ......................................... 35

United States v. Lebowitz, 676 F.3d 1000, 1019 (11th Cir. 2012) .................................................. 7

United States v. Lee, 558 F.3d 638 (7th Cir. 2009) ........................................................................ 2

United States v. Munoz-Franco, 487 F.3d 25 (1st Cir. 2007)....................................................... 20

                                                                  iv
            Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 6 of 45




United States v. Nosov, 221 F. Supp. 2d 445 (S.D.N.Y. 2002), aff’d, 119 F. App’x 311 (2d Cir.

   2004) ........................................................................................................................................... 3

United States v. Pedroza, 750 F.2d 187, 200 (2d Cir. 1987) ........................................................ 26

United States v. Petit, 19 Cr. 850 (JSR), Tr. dated Oct. 23, 2020 .................................................. 4

United States v. Petit, No. 19 Cr. 850 (JSR) (Oct. 23, 2020 Tr. 3:12-21) .................................... 13

United States v. Petit, No. 19 Cr. 850 (JSR) (S.D.N.Y. Oct. 23, 2020) ....................................... 24

United States v. Pluta, 176 F.3d 43, 49 (2d Cir. 1999) .................................................................. 6

United States v. Rahme, 813 F.2d 31, 36 (2d Cir. 1987) .............................................................. 24

United States v. Rastelli, 870 F.2d 822, 837 (2d Cir. 1989) ......................................................... 24

United States v. Ruggiero, 928 F.2d 1289, 1303 (2d Cir. 1991) .................................................... 5

United States v. Safavian, 435 F. Supp. 2d 36, 38 (D.D.C. 2006) .................................................. 9

United States v. Saget, 377 F.3d 223, 228-29 (2d Cir. 2004) ......................................................... 9

United States v. Salemah, 152 F.3d 88, 109 (2d Cir. 1998).......................................................... 16

United States v. Sasso, 59 F.3d 341, 351 (2d Cir. 1995) ........................................................ 16, 18

United States v. Simmons, 923 F.2d 934, 945 (2d Cir. 1991)....................................................... 23

United States v. Tarantino, 846 F.2d 1384, 1412 (D.C. Cir. 1988) .............................................. 23

United States v. Thai, 29 F.3d 795, 813 (2d Cir. 1994) ................................................................ 24

United States v. Tin Yat Chin, 371 F.3d 31, 37 (2d Cir. 2004) ....................................................... 6

United States v. Triumph Capital Grp., Inc., 237 F. App’x 625, 629 (2d Cir. 2007) ................... 30

United States v. Tropeano, 252 F.3d 653, 661 (2d Cir, 2003) ........................................................ 6

United States v. Tropeano, 252 F.3d at 661 (2d Cir, 2003) ............................................................ 6

United States v. Vanwort, 887 F.2d 375, 387 (2d Cir. 1989).................................................. 16, 17

                                                                         v
            Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 7 of 45




United States v. Washburn, 444 F.3d 1007, 1013 (8th Cir. 2006) ................................................ 14

          Rules

Fed. R. Evid. 104(a) ...................................................................................................................... 28




                                                                     vi
          Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 8 of 45




         The Government respectfully submits this omnibus filing in response to the defendants’

motions in limine, which seek to preclude the Government from introducing relevant and

admissible evidence. Many of the defendants’ motions are a transparent attempt to curtail

significantly the Government’s ability to introduce relevant evidence that is necessary to prove

discrete elements of the crimes charged. None of that evidence, which includes the defendants’

own words in incriminating emails and chat messages discussing the scheme, as well as

documents found on defendant Weigand’s computer, is unfairly prejudicial. The defendants’

motions should be denied.

    I.      CERTAIN EVIDENCE CONCERNING PAYMENT PROCESSING OF
            PORNOGRAPHY AND ONLINE GAMBLING TRANSACTIONS IS
            RELEVANT AND NOT UNFAIRLY PREJUDICIAL

         Weigand first moves to exclude the admission of all evidence concerning “unrelated

payment processing efforts, by either defendant, in the pornography and online gambling

industries.” (Dkt. No. 172, at 2). Weigand claims that such references are irrelevant because

there are MCC codes for online gambling and pornography transactions (unlike marijuana

transactions, which have no assigned MCC code), and further that such references raise a “risk of

unfair prejudice” given the subject matter. (Id. at 3). Relatedly, Akhavan claims in his first

motion in limine that all references to “other business ventures” are irrelevant as none of them

were “intertwined with his work at Eaze.” (Dkt. No. 155 at Pt. VI.A, 12).

         As explained fully in Government Motion in limine VIII (Dkt. No.170), 1 the Government




1
  The Government’s Table of Contents inadvertently does not accurately reflect the numbering of
the Government’s motions. References herein are to the numbering of motions as they appear in
the memorandum portion of the Government’s submission.
                                             1
         Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 9 of 45




intends to introduce evidence concerning defendant Akhavan’s payment processing activities

pertaining to online pornography transactions insofar as they are part of the charged Transaction

Laundering scheme. As the Government described, CW-1’s involvement in the scheme began

when he and another co-conspirator engaged with Akhavan to discuss a proposed solution to

process Akhavan’s adult traffic and the traffic of his client, Eaze. Discussions surrounding the

proposed solution of both types of traffic are interwoven together, informed CW-1’s decision to

participate in the conspiracy, informed certain aspects of the charged scheme, and are an integral

component of the development of CW-1’s relationship with both defendants. (See Dkt. 170 at

Pt. VIII). In addition, the Government also intends to elicit testimony that Akhavan cited his

experience in processing adult traffic—an industry he characterized as “high risk”—in

connection with pitching his payment process services to Eaze and marijuana dispensary

personnel and explaining certain aspects of the charged scheme to them. Such evidence is

plainly material to the development of the charged conspiracy, and references to the fact that

Akhavan has experience in processing adult traffic is not at all likely to inflame the passions of

the jury so as to render the introduction of such evidence “unfair,” in light of its probative value.

See, e.g., United States v. Lee, 558 F.3d 638 (7th Cir. 2009) (introduction of defendant’s

previous operations of spa business which included forced sex to show knowledge of defendant’s

prostitution business not unduly prejudicial); (see generally Dkt. No. 170 at pdf pages 39-44).

       The cases cited by Akhavan are easily distinguishable. Unlike in United States v.

Harvey, 991 F.2d 981, 995 (2d Cir. 1993) (cited in Dkt. No. 155 at 13), the Government does not

intend to elicit any evidence that describes the nature or content of the pornography involved.

And unlike in United States v. Nosov, 221 F. Supp. 2d 445 (S.D.N.Y. 2002), aff’d, 119 F. App’x

                                                  2
          Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 10 of 45




311 (2d Cir. 2004) (cited in Dkt. No. 155 at 13), the evidence the Government intends to

introduce here is evidence of the charged scheme, and is not being introduced for purposes of

discrediting a witness’s credibility on cross examination. 2

          As to online gambling, the Government does not intend to introduce evidence that either

defendant facilitated the processing of online gambling transactions. Rather, the Government

will introduce evidence that CW-1’s previous job involved facilitating such transactions, and that

experience informed his understanding of payment processing and his decision to enter into a

conspiracy with the defendants.

          Accordingly, Weigand’s first motion in limine and point VI of Akhavan’s first motion in

limine should be denied.

    II.      REFERENCES TO DEFENDANTS’ WEALTH ARE RELEVANT AND NOT
             UNFAIRLY PREJUDICIAL

          Both defendants move to preclude evidence concerning their wealth, income, and

lifestyle as unfairly prejudicial. (See Dkt. No. 172 at 13 (Weigand’s fourth motion in limine);

Dkt. No. 155 at Pt. VI, 11 (Akhavan’s first motion in limine). Weigand notes that compensation

is not an element of the charged offense, and further that any wealth he accumulated prior to

joining the conspiracy is not relevant. (Dkt. No. 172 at 13). Akhavan claims that he did not

profit from the charged scheme, and that his other business ventures are wholly untethered to it.

(Dkt. No. 155 at 11).

          Evidence of the defendants’ wealth will not be a focus of the Government’s case.




2
 The Government does not intend to introduce any evidence pertaining to Akhavan’s arms busi-
ness.
                                             3
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 11 of 45




However, the Government does intend to introduce evidence that the defendants were motivated

to participate in the conspiracy because they stood to profit from it, which is probative of their

motivation and intent. For example, the Government intends to introduce evidence of the

processing fees that the defendants charged—and Eaze and marijuana dispensaries agreed to

pay—in connection with their processing of credit and debit sales through Eaze. Those rates

were high, and the evidence will show that the high rates reflected the high risk that the

defendants assumed by processing illegal transactions through phony merchants. The

Government also intends to introduce evidence from Weigand’s laptop reflecting profits

garnered from the charged scheme. The jury may properly infer from this evidence that the

defendants intended to commit the offense, and were motivated to do so, because they stood to

profit from it. See United States v. Petit, 19 Cr. 850 (JSR), Tr. dated Oct. 23, 2020, at 4

(granting in part and denying in part motion in limine to preclude references to the defendants’

wealth; statements to the effect that the defendant is a “rich, rich man” are improper, but

evidence of financial motive is proper). This remains true whether or not the defendants in fact

profited.

       In addition, while there may be incidental suggestions of the defendants’ wealth in

testimony from Company employees regarding matters they observed during their participation

in meetings with Akhavan, there will not be “repeated and inflammatory references to the

defendant’s wealth . . . unrelated to the charged conduct.” (Dkt. No. 155 at 11 (citing United

States v. Stahl, 616 F.2d 30, 33 (2d Cir. 1980)). Any such limited references are not unfairly

prejudicial under rule 403.

       Accordingly, the defendants’ motions in limine to preclude references to their income,

                                                  4
           Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 12 of 45




wealth, and lifestyle should be denied.

    III.      TELEGRAM CHATS AND WHATSAPP CHATS CONCERNING THE
              DEFENDANTS, AND EMAILS INVOLVING EUPROCESSING.COM ARE
              AUTHENTIC AND HIGHLY PROBATIVE 3

           Both defendants argue that certain categories of Telegram messages and WhatsApp chat

logs should be excluded because they purportedly raise “serious” authenticity and Confrontation

Clause concerns. (See Dkt. No. 172 at 15-17 (Weigand motion in limine V); Dkt. No. 167

(Akhavan motion in limine 7). Weigand also seeks to exclude emails involving the email

account euprocessing@protonmail.com. The defendants’ arguments are misguided and without

merit.

           The Government will seek to introduce Telegram chats falling into three categories: (1)

Telegram chats obtained from CW-1’s phone, all of which include CW-1 as a participant, as well

as the defendants; (2) Telegram chats obtained from Eaze, which include as participants

witnesses in this trial, as well as the defendants; and (3) Telegram chats obtained pursuant to a

judicially authorized search of Weigand’s laptop, which include the defendants and other co-

conspirators. The Government understands the defendants’ respective motions to be challenging

the authenticity of the first two categories of Telegram chats.

           Rule 901(a) of the Federal Rules of Evidence “requires the proponent of any evidence to

submit ‘evidence sufficient to support a finding that the matter in question is what its proponent

claims.’” United States v. Ruggiero, 928 F.2d 1289, 1303 (2d Cir. 1991) (quoting 5 J. Weinstein

& M. Berger, Weinstein’s Evidence ¶ 901(a) [01], at 901–17 (1990)). The threshold for the



3
  Although WhatsApp messages are referenced in the title of Weigand’s argument, the argument
itself contains no discussion concerning WhatsApp messages.
                                               5
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 13 of 45




court’s determination of authenticity under Rule 901 is not high. “This requirement is satisfied

‘if sufficient proof has been introduced so that a reasonable juror could find in favor of

authenticity or identification.’” Id. Authentication, a relatively minor threshold hurdle, can be

established with circumstantial evidence. See, e.g., Elsevier B.V. v. UnitedHealth Group, Inc.,

784 F. Supp. 2d 286, 292 (S.D.N.Y. 2011) (“‘Rule 901 does not erect a particularly high hurdle,

and that hurdle may be cleared by circumstantial evidence’” (quoting United States v. Tin Yat

Chin, 371 F.3d 31, 37 (2d Cir. 2004) (internal quotation marks omitted)). The Government is not

required to “rule out all possibilities inconsistent with authenticity, or to prove beyond any doubt

that the evidence is what it purports to be.” United States v. Tropeano, 252 F.3d 653, 661 (2d

Cir, 2003) (quoting United States v. Pluta, 176 F.3d 43, 49 (2d Cir. 1999)). Indeed, even though

Rule 901 is clear that its enumeration of means of authentication consists of “examples only—

not a complete list,” the rule explicitly provides for authentication by a witness with knowledge,

see Rule 901(b)(1), as well as by circumstantial evidence, including “[t]he appearance, contents,

substance, internal patterns, or other distinctive characteristics of the item, taken together with all

the circumstances.” Rule 901(b)(4).

       The Government intends to authenticate the first two categories of Telegram chats

through witnesses who were participants in the chats, supplemented by the context and content

of the messages themselves . 4 This is all Rule 901 requires to establish that the messages are

what the witnesses describe them to be. See, e.g., United States v. Lebowitz, 676 F.3d 1000,




4
  The Government intends to elicit testimony from an FBI forensic examiner to establish the au-
thenticity of the third category of Telegram chats.

                                                  6
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 14 of 45




1019 (11th Cir. 2012) (internet chat authenticated by credible testimony of one participant);

United States v. Browne, 834 F.3d 403, 413-15 (3d Cir. 2016) (chat room transcript authenticated

by participant in the exchange); see also United States v. Barnes, 803 F.3d 209, 217 (5th Cir.

2015) (testimony by recipient of chat messages sufficient to authentic chat, notwithstanding that

recipient was not “certain” of chat’s author).

       Pursuant to this authority, the defendants’ arguments should be rejected. First, that the

Telegram messages were produced without metadata simply doesn’t matter. 5 There is no

requirement in Rule 901—or anywhere else—that metadata must be used to authenticate any

kind of electronic communications.

       Relatedly, that “Deleted Account” icon monikers appear in some of the chat threads does

not change the analysis. To be clear, as the witnesses will testify, the content and substance of

those messages is still contained within the Telegram chat thread, and reflect the

communications the witnesses had with the chat participants. 6 The only difference—which is




5
  As set forth above, the first category of Telegram messages is located on CW-1’s phone. A fo-
rensic copy of all data extracted from the phone was provided to the defendants. The Govern-
ment, however, was unable to forensically extract the Telegram messages from CW-1’s phone.
The Government therefore produced a video-scroll and pdf screenshots of the Telegram mes-
sages to the defendants, and intends to offer the pdf screenshots at trial. As to the second cate-
gory of Telegram messages, the Government produced the messages as it received them from
third parties. As described herein, the Government’s witnesses will testify to the authenticity of
the content of the messages contained within these chat messages, which is all the law requires to
authenticate them.
6
  Citing a Telegram webpage accessed in 2021, Akhavan claims that in Telegram, “deleted mes-
sages do not leave a mark in the chat.” (Dkt. No. 167 at 2). As an initial matter, “deleted mes-
sages” is not the same as “deleted account,” i.e., in the latter scenario, messages are not deleted.
In any event, regardless of whether that feature was available at the time participants deleted
their accounts, it is clear on the face of the Telegram messages produced in this case that mes-
                                                    7
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 15 of 45




apparent from the face of the chat thread—is the appearance of a different icon in place of the

icon the author originally chose for his or her Telegram account. 7 This does not, as a matter of

law, undermine the witnesses’ testimony that the Telegram chats fairly and accurately reflect the

substance of the conversations, or the witnesses’ firsthand knowledge of who the author was. Cf.

United States v. Dawson, 425 F.3d 389, 392-93 (7th Cir. 2005) (electronic surveillance tapes

made by confidential informant during conversations with defendants not rendered unauthentic

by gaps or erasures). Nor does it undermine the probative value of the substance and content of

those messages themselves, as corroborated by other forms of electronic communications that

will be introduced in this case. For example, some of the chat messages refer to the name of a

relevant participant; others discuss information uniquely tied to the individuals in the chat; yet

other messages refer to emails that contain the participant. To the extent the author of a

particular chat message is not identified, that implicates the weight of the evidence and can be

examined on cross.

       More generally, the potential for manipulation is a feature of many forms of electronic

communications, and can also be inquired about in cross-examination. The fact that electronic

evidence can be altered is not a basis to preclude the Government from relying on Federal Rule




sage content associated with a deleted account remained in place. The defendants should be pre-
cluded from cross-examining any witnesses on “deleted messages” absent evidence that the mes-
sages themselves were deleted, as such cross would be irrelevant, confusing, and misleading.
7
   Contrary to Akhavan’s representation, the name of the author of Telegram chats does not nec-
essarily appear next to the messages he or she sent through Telegram, at the time those messages
were sent. Rather, it is up to the Telegram user to select what moniker or icon to use to represent
him or her, including icons that do not reveal any identifying information. Of course, this is true
for many means of electronic communication, including emails and other chat applications.
                                                 8
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 16 of 45




of Evidence 901(b)(1) and (b)(4) to authenticate the Telegram chats. See United States v.

Safavian, 435 F. Supp. 2d 36, 38 (D.D.C. 2006) (stating that the possibility of alteration “does

not and cannot be the basis for excluding ESI as unauthenticated as a matter of course, any more

that it can be the rationale for excluding paper documents”). Questions about what could have

happened, i.e. that messages could have been deleted, is not a basis to impose upon the

Government a burden that is greater than what is ordinarily required. 8

       Nor are there any “Confrontation Clause” issues. (Dkt. No. 172 at 15; Dkt. No. 167 at 4).

The Telegram chats are not testimonial – they are similar to text messages and emails routinely

admitted at trial. They certainly were not created to aid in the defendants’ prosecution.

Crawford v. Washington, 541 U.S. 36, 51 (2004). The Government expects to show that the

chats were largely created in the course of the charged offense and involve discussions by

charged and uncharged co-conspirators in furtherance of the scheme. Other chat messages will

be offered as clearly identified statements of a party opponent, or for a non-hearsay purpose such

as knowledge and intent. Just as the non-testimonial statements of an unidentified co-conspirator

may be admissible without raising Confrontation Clause concerns, so too are the non-testimonial

statements of a co-conspirator in the Telegram chats, notwithstanding that his/her identity may

not be readily knowable merely from the icon accompanying his/her messages. United States v.

Bourjaily, 483 U.S. 171 (1987); United States v. Saget, 377 F.3d 223, 228-29 (2d Cir. 2004).

       Akhavan’s effort to exclude screenshots of WhatsApp exchanges from CW-1’s phone



8
 The single case that the defendants cite does not support their argument. In Deptula v. Rosen,
2020 WL 6135793 (S.D.N.Y. Oct. 16, 2020), the court noted in a footnote that text messages
were not sufficiently authenticated via an unspecific affidavit that did not reference the texts.

                                                 9
          Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 17 of 45




fails for the same reasons. Contrary to Akhavan’s argument, on or about April 29, 2020, the

Government produced a forensic copy of CW-1’s phone, which included all WhatsApp

communications contained therein and the available metadata. The Government selected

relevant portions of those WhatsApp messages to offer as exhibits at trial. CW-1 will

authenticate the content of those exhibits as a true and accurate subset of WhatsApp

communications contained on his phone. Akhavan is free to cross examine CW-1 to establish

that there are additional messages. There is no evidence remotely suggesting that the content of

those messages was altered at any time.

         Finally, Weigand’s effort to exclude email communications involving the ProtonMail 9

email address euprocessing@protonmail.com fares no better. The Government expects CW-1 to

testify that he recognizes the email messages that include that email address and himself as

participants, and that Weigand used that email address. CW-1’s testimony will be corroborated

by the content of the email messages themselves as well as other (non-email) electronic

communications. To the extent there is evidence that others also used that email address, the

Government expects the evidence will show that it may have been used by another member of

Weigand’s team (i.e. an unidentified co-conspirator). In any event, that others may have also

used that email address may be an appropriate topic for cross-examination, but it does not

implicate the authenticity of the messages. Again, that the ProtonMail emails do not contain

metadata 10 is not of legal significance, as metadata is not necessary to authenticate the email



9
 ProtonMail is an email system that uses end-to-end encryption and zero access encryption to
secure emails for privacy and security purposes.
10
     The Government is not in possession of any metadata involving the ProtonMail messages.
                                                10
           Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 18 of 45




exchanges.

     IV.      AKHAVAN’S MOTION TO PRECLUDE THE USE OF SUPPOSEDLY
              PREJUDICIAL TERMS SHOULD BE DENIED

           Akhavan seeks to preclude the Government and its witnesses from using certain everyday

terms that he claims are irrelevant and prejudicial to the defense. (Dkt. 159). In particular,

Akhavan moves to preclude the use of the terms “shell company,” “proxy company,” and any

variant of those terms, to refer to the phony merchant companies that the defendants used to open

overseas bank accounts and process marijuana credit and debit card transactions on behalf of

Eaze. Akhavan also moves to preclude the use of the term “victim” to refer to the issuing banks

that were defrauded by the defendants’ Scheme.

           Akhavan argues that these terms should not be used at trial because they are “pejorative

description[s] [that have] no evidentiary value while creating a risk of unfair prejudice.” (Dkt.

159 at 5). Akhavan is wrong. These terms are accurate descriptions of the defendants’ conduct

that will assist the jury in understanding the Scheme. For example, the use of the term “shell

company” will assist the jury in understanding the distinction between the actual merchants (e.g.,

the marijuana dispensaries and Eaze) who were conducting business in the United States, and the

fake merchants (“shell companies”) that the defendants used to open bank accounts, process

marijuana transactions, and hide the identity of the real merchants and the illegal nature of the

transactions. The defendant’s motion should be denied. 11




11
  The Government respectfully requests that the Court resolve this motion before trial, as it will
affect the content of the Government’s opening statement and may require the Government to
provide instructions to some of its witnesses.
                                               11
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 19 of 45




       A. The Government Should be Permitted to Use the Terms “Shell Company” and
          “Proxy Company”

       As described in the Indictment, the defendants and their coconspirators used “Phony

Merchants—including phony online merchants purportedly selling dog products, dive gear,

carbonated drinks, green tea, and face creams—and establish[ed] Visa and MasterCard merchant

processing accounts with one or more offshore acquiring banks.” (Indictment ¶ 13). Some of

the website names for the Phony Merchants included: absolutsoda.com; diverkingdom.com;

fly2skyshop.com; goodegreenbazaar.com; greenteacha.com; happypuppybox.com;

outdoormaxx.com; and soniclogistix.com. The Phony Merchants also typically had web pages

suggesting that they were involved in selling legitimate goods, such as carbonated drinks, face

cream, dog products, and diving gear. The evidence at trial will show that the Phony Merchants

were merely paper companies being used by the defendants to facilitate the processing of

marijuana transactions.

       The terms shell company and proxy company are thus fair and accurate descriptions of

the companies used by the defendants to commit the Scheme and the Government should be

permitted to refer to them as such. The terms are not unfairly prejudicial inasmuch as they fairly

describe the nature and use of the Phony Merchants in the defendants’ Scheme. 12 See Costantino

v. Herzog, 203 F.3d 164, 174-75 (2d Cir. 2000) (“[B]ecause virtually all evidence is prejudicial

to one party or another, to justify exclusion under Rule 403 the prejudice must be unfair. The

unfairness contemplated involves some adverse effect beyond tending to prove a fact or issue




12
 Notably, the defendants have never indicated that they intend to argue that the Phony
Merchants were real businesses providing real goods or services.
                                              12
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 20 of 45




that justifies admission.” (citation omitted)); United States v. Petit, No. 19 Cr. 850 (JSR) (Oct.

23, 2020 Tr. 3:12-21) (denying motion to preclude use of certain terms including “shell

company,” and noting that “[t]hose are everyday terms familiar to most jurors. They are not

inflammatory. They describe misconduct, which is what the government is charging, and if they

can’t be proven beyond a reasonable doubt, of course, that will inure to the benefit of the

defendants.”). 13

        B. The Government Should Be Permitted to Use the Term “Victim”

        Use of the term “victim” at trial has been widely approved. See, e.g., United States v.

Gasperini, 2017 WL 3140366, at *7 (E.D.N.Y. July 21, 2017), aff’d 729 F. App’x 112 (2d Cir.

2018) (Government’s use of the term “victim” permitted and not unduly prejudicial in light of

the issues being tried); United States v. Huynh, No. 4-CR-14-275, 2016 WL 7411529, at *7

(M.D. Pa. Dec. 22, 2016) (denying motion in limine seeking to preclude Government from

referring to fraud victims as “victims”); In re Homestore.com, Inc., No. CV 01-11115 RSWL

CWX, 2011 WL 291176, at *12 (C.D. Cal. Jan. 25, 2011) (denying defendant’s motion to

prevent references to plaintiffs as “victims”); see also Tollefson v. Stephens, No. SA:14-CV-144-

DAE, 2014 WL 7339119, at *6 (W.D. Tex. Dec. 23, 2014) (noting that the term “victim” is

“commonly used at trial in a neutral manner to describe the events in question”).




13
   Akhavan’s reliance on United States v. Watts, 934 F. Supp. 2d 451 (E.D.N.Y. 2013) is mis-
placed. In Watts, the Court concluded that the facts did not support the use of the term “shell
company” because the defendant’s company was actually a holding company with a portfolio of
investment companies and the Government had not demonstrated that the company at issue was
created to engage in fraud. Here, by contrast, the Phony Merchants are consistent with the eve-
ryday meaning of shell or proxy company, as well as the description of a shell company set forth
in Watts, namely a corporation created to commit fraud.
                                                13
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 21 of 45




       Indeed, referring to issuing banks as victims is permissible, even in the context of the

Court’s jury instructions. This is because “use of the term ‘victim’ in jury instructions is not

prejudicial to a defendant’s rights when, as is the case here, the instructions taken as a whole

clarify the government’s burden of proving all elements of the crime.” United States v.

Washburn, 444 F.3d 1007, 1013 (8th Cir. 2006) (collecting cases).

       Akhavan nonetheless argues that the Court should preclude the Government from

referring to the victims in this case as “victims” in front of the jury. The Indictment charges that

the defendants engaged in a conspiracy to commit bank fraud. The Government is entitled to

prove this allegation at trial and, in so doing, to use the term “victim” to refer to the Issuing

Banks who were tricked into processing over one hundred million dollars in marijuana

transactions based on the defendants’ misrepresentations and falsehoods. See Gasperini, 2017

WL 3140366 at *7; Huynh, 2016 WL 7411529, at *7. The term “victim” is an appropriate and

neutral way to identify for the jury the collection of Issuing Banks—both those who will testify

at trial and those who will not—in the context of a case involving numerous financial

institutions. See Tollefson, 2014 WL 7339119, at *6.

       Nor is the use of the term “victim” unfairly prejudicial to the defendants. See Cueva v.

State, 339 S.W.3d 839, 864 (Tex. App. 2011) (victim is “relatively mild and non-prejudicial”

term) (citations omitted). There is no risk that the jury will be confused or misled, or that the

defendants will be prejudiced by this non-pejorative and commonly used term, especially in the

context of the Court’s instructions articulating the Government’s burden of proof of all elements

of the crime charged in the Indictment. See Washburn, 444 F.3d at 1013.

       Finally, Akhavan’s assertion that the Government should be precluded from introducing

                                                  14
          Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 22 of 45




argument or evidence about other victims in this case, such as credit card companies and

acquiring banks, is meritless. First, this evidence is directly relevant to how the Scheme worked.

The evidence will show that in order for the defendants to successfully process credit card

transactions, they had to trick not only the issuing banks, but also the credit card companies, as

well as certain employees at acquiring banks. 14 Second, the defendants’ efforts to trick these

additional financial institutions for the purpose of obtaining funds from the issuing banks is

direct evidence of their guilt. See Loughrin v. United States, 573 U.S. 351, 363 (2014) (holding

that under Section 1344(2) the false or fraudulent pretenses, representations, or promises need

not be made to the bank itself, so long as they are the mechanism naturally inducing the bank (or

custodian of bank property) to part with money in its control).

          For the above-described reasons, the defendant’s motion in limine to preclude use of the

terms shell and proxy company (and similar terms), and victim, at trial should be denied.

     V.      AKHVAN’S MOTION TO EXCLUDE QUANTUM SOLUTIONS AND
             MASTERCARD DOCUMENTS SHOULD BE DENIED

          Akhavan moves to exclude certain evidence obtained from Quantum Solutions, Inc. and

Mastercard on the grounds that (1) it was improperly obtained utilizing grand jury subpoenas,

and (2) the Quantum Solutions records are not business records. Because the grand jury

subpoenas were issued pursuant to a valid, ongoing investigation, and the Government does not

currently anticipate that it will seek to admit any Quantum Solutions documents as business

records, Akhavan’s motion should be denied.



14
  The evidence will show that some principals at certain acquiring banks were in on the Scheme,
but other employees at acquiring banks were not, and therefore were a threat to detect and ex-
pose the Scheme.
                                              15
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 23 of 45




   A. Applicable Law

       It is unquestionably “improper for the government to use a grand jury subpoena ‘for the

sole or dominant purpose of preparing for trial under a pending indictment.’” United States v.

Sasso, 59 F.3d 341, 351 (2d Cir. 1995) (quoting United States v. Leung, 40 F.3d 577, 581 (2d

Cir. 1994)). Nevertheless, “[w]here there was some proper dominant purpose for the post-

indictment subpoena, … the government is not barred from introducing evidence obtained

thereby.” Sasso, 59 F.3d at 351; Leung, 40 F.3d at 581. Post-indictment action is permitted to

identify or investigate other individuals involved in criminal schemes, see Sasso, 59 F.3d at 352,

or to prepare superseding indictments against persons already charged, see, e.g., United States v.

Vanwort, 887 F.2d 375, 387 (2d Cir. 1989).

       Moreover, “[b]ecause a presumption of regularity attaches to grand jury proceedings, a

defendant seeking to exclude evidence obtained by a post-indictment grand jury subpoena has

the burden of showing that the Government's use of the grand jury was improperly motivated.”

Leung, 40 F.3d at 581 (citations omitted); see also Sasso, 59 F.3d at 352 (“There is a

presumption that [a post-indictment] subpoena had a proper purpose.”). Because “[a] grand jury

subpoena is presumed to have a proper purpose, ... the defendant bears the burden of showing

that the grand jury has exceeded its legal powers.” United States v. Salemah, 152 F.3d 88, 109

(2d Cir. 1998). Thus, “[a] defendant must present particularized proof of an improper purpose to

overcome the presumption of propriety of the grand jury subpoena.” Id. (emphasis added) (citing

United States v. Mechanik, 475 U.S. 66, 75 (1986)).




                                                16
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 24 of 45




     B. Discussion

        1. Quantum Solutions Documents

        There was no improper use of a grand jury subpoena in the instant case. Indeed,

Akhavan has failed to identify even a purported impropriety with regard to the March 11, 2020

grand jury subpoena to Quantum Solutions (the “Quantum Subpoena”). As Akhavan

acknowledges, the Government directed the issuance of the Quantum Subpoena before the grand

jury returned the superseding indictment against Akhavan and Weigand on March 31, 2020.

(See Dkt. 157 at 1). Its original return date of March 25, 2020, likewise predated the grand jury’s

return of the S3 indictment. There is thus no conceivable argument that the Quantum Subpoena

was primarily used to prepare for trial under an already pending indictment. See Vanwort, 887

F.2d at 387 (“no justification” for argument that grand jury subpoena authorized prior to return

of last superseding indictment was improper).

        Akhavan’s argument that Quantum Solutions documents, which consist primarily of

emails maintained by Quantum Solutions, should be excluded because the Government will not

be able to establish that they are business records is similarly meritless. As noted above, the

Government does not anticipate seeking to admit these documents as business records pursuant

to Federal Rule of Evidence 803(6). Rather, the Government believes that these documents are

admissible as statements of co-conspirators in furtherance of the conspiracy, pursuant to Rule

801(d)(2)(E); statements of Akhavan’s agents or employees on matters within the scope of that

relationship, and made while it existed, pursuant to Rule 801(d)(2)(D); 15 or will be offered for



15
  The Government expects the evidence to show that Akhavan served as a Director of Quantum
Solutions, and as its President and Secretary, from the company’s inception in or about 2013
                                                 17
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 25 of 45




purposes unrelated to the truth of the matters asserted therein, such as establishing the

circumstances surrounding and motivation for, certain decisions and actions. Moreover,

Akhavan and Weigand, through their counsel, have agreed to a foundational stipulation

regarding the authenticity of the relevant exhibits, GX 901-927, as documents that were

maintained by Quantum Solutions.

       2. Mastercard

       The April 1, 2020 grand jury subpoena to Mastercard (the “Mastercard Subpoena”), was

also properly issued, in connection with a broader, ongoing criminal investigation into other

individuals and conduct related to, but not encompassed by, the charged Scheme. 16 The

information sought by the Mastercard Subpoena—information pertaining to a number of fake

merchants and merchant descriptors used by the defendants and Eaze in the charged Scheme—

was directly relevant to, among other things, the superseding information filed on Friday,

February 19, 2021, charging Jim Patterson, a former CEO of Eaze, with one count of conspiracy

to commit bank fraud. Because the grand jury subpoena was issued to pursue a valid, ongoing

investigation into other individuals, including Patterson, and Akhavan has not presented any

particularized proof otherwise, his motion must be denied. See Sasso, 59 F.3d at 352 (rejecting

argument where “government explained that after the indictment of [the defendant], it continued

. . . to investigate other individuals”); Leung, 40 F.3d at 581-82 (“sequence of events” where




through at least in or about August 2019.
16
  Should the Court require further information regarding the subject matter and scope of the
Government’s ongoing investigation, the Government respectfully requests permission to pro-
vide that information under seal in an ex-parte submission.
                                                18
         Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 26 of 45




grand jury subpoena was issued “after the indictment, before a trial date had been set . . . does

not undermine the presumption that the grand jury was in fact investigating possible [other]

charges that were not included in the original indictment”).

   VI.      TESTIMONY CONCERNING POLICIES AND PAYMENT PROCESSING
            OPERATIONS ARE APPROPRIATE SUBJECTS OF LAY WITNESS
            TESTIMONY AND ACCORDINGLY THE COURT SHOULD REJECT
            AKHAVAN’S MOTION IN LIMINE TO PRECLUDE “DISGUISED EXPERT
            TESTIMONY”

         As the Government set forth in its Motion in Limine to Preclude Defendants’ Experts,

testimony surrounding principles of payment processing, as well as bank policies and procedures

pertaining thereto, are appropriate subjects of lay witness testimony, based upon those witnesses’

personal experience working in that industry. (Dkt. No.168 at 7-14). Unlike Akhavan’s fourth

motion in limine (see Dkt. Nos 160, 161), the Government’s motion provided ample authorities

that specifically support the application of Federal Rules of Evidence 602 and 701 in this

context, including authorities concerning the payment processing system in particular. Those

authorities firmly establish that fact testimony, even when offered by a person with specialized

knowledge, is admissible so long as it is relevant, within the personal knowledge of the witness,

and helpful. (Dkt. No. 168 at 8). None of the Government’s bank and credit card witnesses will

provide testify “from a process of reasoning which can be mastered only by specialists in the

field.” (Id. (quoting United States v. Garcia, 413 F.3d 201, 215 (2d Cir. 2005)). Indeed, as the

Government further described, many of these concepts are discussed amongst the co-conspirators

in this case, including those that had not been employed in the payment processing industry. (Id.

at 11-12). The jury is capable of understanding these concepts without expert assistance, and it

is for this reason (among many others) that the Government has moved to preclude the

                                                 19
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 27 of 45




defendants’ experts in this case. 17 Id.

       Akhavan notes that the Government’s bank and credit card witnesses will offer their view

on “how marijuana transactions should have been accounted for under” the relevant policies.

(Dkt. No. 161 at 4). Of course, the witnesses are capable from their personal experience to

provide this testimony, such testimony does not require the assistance of an expert to understand,

and such questions are undoubtedly proper for a lay witness with experience applying these

policies to relay to the jury in the context of materiality. As evident from the plain language of

Rule 701 itself, the rule is not so wooden as to permit no more testimony than what appears on

the text of the policy. See, e.g., United States v. Munoz-Franco, 487 F.3d 25 (1st Cir. 2007) (in

bank fraud prosecution, bank officers did not testify beyond the scope of their personal

knowledge where they expressed lay opinions based upon their knowledge of the bank’s

business operations and banking practices that they acquired during their employment there);

United States v. Cuti, 720 F.3d 453, 457-61 (2d Cir. 2013) (in accounting fraud case involving

“what if you had known” questions posed to accountants, explaining that “[w]hen the issue for

the fact-finder’s determination is reduced to impact—whether a witness would have acted

differently in he had been aware of additional information—the witness so testifying is engaged

in a process of reasoning familiar in everyday life” within the meaning of Rule 701); United

States v. Kerley, 784 F.3d 327, 339-40 (6th Cir. 2015) (“Moreover, we concur with the Eleventh



17
   Akhavan repeatedly states that the Government provided no expert notice in this case. As the
Government explained in its Motion in Limine to Preclude Defendants’ Experts, it does not be-
lieve that the testimony at issue is properly the subject of expert testimony, but provided notice
“in an abundance of caution.” As the defendants’ notices are no more detailed than the Govern-
ment’s, in the event the Court rules that expert testimony would be required on these topics, the
defendants should be ordered to make additional disclosures as well.
                                                  20
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 28 of 45




Circuit’s view that it does not take any specialized or technical knowledge to realize that lending

institutions would be reluctant to approve a loan application if they knew that it contained false

statements about material facts.” (internal quotation marks and citations omitted)).

       With respect to the Government’s witnesses from Eaze, their understanding of payment

processing concepts is critical to issues of knowledge and intent among the Scheme participants

in this case—regardless of whether their understanding is right or wrong. For example, if Eaze’s

former CEO testifies that “banks would do business with only a select number of cannabis-

related customers because such business impose [sic] a heavier compliance burden” (Dkt. No.

161 at 3), or if an Eaze employee (another co-conspirator) testifies that he “believed that Visa

and MasterCard might shop on descriptor websites and attempt to call customer service numbers

to verify that they are genuine” (id.), such testimony is not only on its face non-expert, but is

highly probative of the conspirators’ knowledge, intent, and motivation in defrauding issuing

banks. Their understanding of what would and would not be prohibited under bank and credit-

card rules is highly relevant regardless of whether their understanding is accurate or not. This is

neither difficult to understand, nor is it “disguised” expert testimony. Accordingly, Akhavan’s

fourth motion in limine should be denied.

   VII.    AKHAVAN’S MOTION TO REQUIRE THE GOVERNMENT TO PROVE
           THE PREREQUISITES FOR ADMITTING COCONSPIRATOR
           STATEMENTS OUTSIDE THE PRESENCE OF THE JURY SHOULD BE
           DENIED

       Akhavan moves to require the Government “to prove the prerequisites for admission of

certain alleged coconspirator statements outside the presence of the jury and prior to admitting

them into evidence.” (Dkt. 165 at 1). As discussed below, Akhavan’s motion is meritless and

should be denied.
                                                 21
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 29 of 45




       A. Applicable Law

       Federal Rule of Evidence Rule 801(d)(2)(E) provides in relevant part that “[a] statement

is not hearsay if . . . the statement is offered against an opposing party and was made by the

party’s coconspirator during and in furtherance of the conspiracy.” To admit a statement under

this rule, a court must find two facts by a preponderance of the evidence: first, that a conspiracy

that included the defendant and the declarant existed; and, second, that the statement was made

during the course and in furtherance of that conspiracy. Bourjaily v. United States, 483 U.S. 171,

175 (1987); United States v. Gigante, 166 F.3d 75, 82 (2d Cir. 1999). “In determining the

existence and membership of the alleged conspiracy, the court must consider the circumstances

surrounding the statement, as well as the contents of the alleged coconspirator’s statement itself.”

United States v. Gupta, 747 F.3d 111, 123 (2d Cir. 2014).

       When determining whether the predicate conspiracy has been established, a court is not

bound by the Federal Rules of Evidence, see Fed. R. Evid. 104(a), and the “may consider the

hearsay statement itself” as evidence of “the existence of a conspiracy.” United States v. Padilla,

203 F.3d 156, 161 (2d Cir. 2000) (citing Bourjaily, 483 U.S. at 181). Moreover, under this

exception to the hearsay rule, “[t]he conspiracy between the declarant and the defendant need not

be identical to any conspiracy that is specifically charged in the indictment” or that is the subject

of the relevant trial. Gigante, 166 F.3d at 82; see also Maldonado-Rivera, 922 F.2d at 962

(“Though . . . Fed. R. Evid. 801(d)(2)(E) requires proof that both the declarant and the party

against whom a declaration is offered be members of the same conspiracy, it does not require

that the conspiracy be one charged in the indictment.”). The defendant does not have to have

been a member of the conspiracy at the time the statement was made. United States v. Farhane,

                                                 22
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 30 of 45




634 F.3d 127, 161 n. 35 (2d Cir. 2011); Haywood v. Portuando, 288 F. Supp. 446, 472

(S.D.N.Y. 2003). And, notably, Rule 801(d)(2)(E) does not require that a statement be made to

another co-conspirator in order to be in furtherance of a conspiracy. United States v. Green, 887

F.2d 25, 27-28 (1st Cir. 1989) (co-conspirator’s statement to shooting victim admissible against

co-defendant under Rule 801(d)(2)(E)); see United States v. Gupta, 747 F.3d 111, 125 (2d Cir.

2014) (a statement need not be made to a member of the conspiracy to be admissible under Rule

801(d)(2)(E)) because “[s]tatements designed to induce the listener’s assistance with respect to

the conspiracy’s goals satisfy the Rule’s in-furtherance requirement”).

       To be in furtherance of a conspiracy, the statement must in some way have been designed

to promote or facilitate achievement of a goal of the conspiracy. Under this standard, a co-

conspirator statement is admissible if it “reasonably [can] be interpreted as encouraging a co-

conspirator or other person to advance the conspiracy, or as enhancing a co-conspirator or other

person's usefulness to the conspiracy.” United States v. Tarantino, 846 F.2d 1384, 1412 (D.C.

Cir. 1988). Thus, statements are in furtherance of the conspiracy if they: (1) inform or provide

an update as to the status or progress of the conspiracy, see United States v. Desena, 260 F.3d

150, 158 (2d Cir. 2001); (2) “prompt the listener . . . to respond in a way that promotes or

facilitates the carrying out of a criminal activity,” Maldonado-Rivera, 922 F.2d at 958; (3) “seek

to induce a co-conspirator’s assistance,” Desena, 260 F.3d at 158 (internal quotations omitted);

(4) “provide reassurance,” id.; (5) “serve to foster trust and cohesiveness,” id.; United States v.

Simmons, 923 F.2d 934, 945 (2d Cir. 1991); (6) “facilitate and protect” the conspiratorial

activities, United States v. Diaz, 176 F.3d 52, 87 (2d Cir. 1999); or (7) inform a co-conspirator of

“the identity and activities of his coconspirators,” United States v. Rastelli, 870 F.2d 822, 837

                                                 23
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 31 of 45




(2d Cir. 1989); United States v. Rahme, 813 F.2d 31, 36 (2d Cir. 1987). A narrative description

of a past event is admissible as long as it serves “some current purpose in the conspiracy.”

United States v. Thai, 29 F.3d 795, 813 (2d Cir. 1994); see also Desena, 260 F.3d at 159;

Maldonado-Rivera, 922 F.2d at 958; United States v. Flaharty, 295 F.3d 182, 199-200 (2d Cir.

2002). Indeed, “[s]tatements that describe past events are in furtherance of the conspiracy if they

are made . . . simply to keep coconspirators abreast of current developments and problems facing

the group.” United States v. Jefferson, 215 F.3d 820, 824 (8th Cir. 2000) (internal quotation

marks omitted).

   B. Discussion

       Akhavan’s motion is unsupported by any legal authority and is contrary to the typical

practice in this district. In fact, under controlling Second Circuit precedent, “statements

proffered as coconspirator statements may be admitted in evidence on a conditional basis, subject

to the later submission of the necessary evidence of “the requirements of Rule 801(d)(2)(E).”

United States v. Geaney, 417 F.2d 1116 (2d Cir. 1969) (Friendly, J.); see also, e.g., United States

v. Petit, No. 19 Cr. 850 (JSR) (S.D.N.Y. Oct. 23, 2020) (Tr. at 7 (denying motion to preclude

Government from introducing statements made by unindicted co-conspirators until the Court

finds prerequisites met because that “hasn’t been law for about 30 years” and such statements

“can come into evidence subject to connection”).

       The principal case on which Akhavan relies is United States v. Heatley, 994 F. Supp. 483,

490 (S.D.N.Y. 1998). But Heatley directly undermines Akhavan’s motion and in fact

demonstrates that the relief he seeks is meritless. In that case, then-Judge Sotomayor denied the

defendant’s request, observing that “the Second Circuit has expressly approved the practice of

                                                 24
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 32 of 45




admitting such statements at trial subject to the government’s introduction of evidence which

will support the required finding under Bourjaily.” Heatley, 994 F. Supp. at 490 (internal

citation omitted). The court concluded that it “will make this determination during trial and

accordingly denies [the defendant’s] motion for a hearing on this issue.” Id. Although the

Government in Heatley stated that it would seek from the court an advance hearing “on any

potentially doubtful evidence under the Bourjaily standard,” Judge Sotomayor did not require the

Government to do so. Id.

       Akhavan argues that “there is no reason to believe that there will be evidence establishing

that the 100+ entities and individuals identified as co-conspirators” in the Government’s bill of

particulars were engaged in a conspiracy. He is wrong. The Government anticipates that the co-

conspirators’ statements, corroborated by the testimony of cooperating witnesses, Eaze

employees, and other documentary evidence, will plainly show how all of the relevant

individuals and entities—including people who worked for Akhavan and Weigand, insiders at

offshore acquiring banks, Eaze employees, and marijuana dispensaries and their personnel—all

knowingly worked together towards the common criminal goal of fraudulently processing credit

and debit card marijuana transactions that were prohibited by Visa and Mastercard and would not

have been knowingly approved by the issuing banks. Tellingly, Akhavan fails to identify a

single specific individual or entity, or even a category of individuals or entities, for which it

believes the Government’s evidence will be insufficient based on its review the Government

exhibits and the witness’s Jencks Act materials.

       Moreover, Akhavan overlooks that statements made by those co-conspirators may be

admissible without reference to Rule 801(d)(2)(E). For example, the Government may offer

                                                  25
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 33 of 45




certain statements of the defendant’s employees and agents for the truth of the matters asserted

therein under Rule 801(d)(2)(D) because such statements concerned matters within the scope of

the agency or employment and were made during the existence of the relationship. In addition,

many statements of co-conspirators will be offered for purposes unrelated to the truth of any

matters asserted therein, and will thus be admissible without regard to Rule 801. For example,

certain such statements are directives or instructions, and others provide context for, or evidence

of the motivation and intent for, certain decisions, actions, or other admissible statements of the

defendants and co-conspirators. See United States v. Bellomo, 176 F.3d 580, 586 (2d Cir. 1999)

(“Statements offered as evidence of commands or threats or rules directed to the witness, rather

than for the truth of the matter asserted therein, are not hearsay.”); United States v. Pedroza, 750

F.2d 187, 200 (2d Cir. 1987) (“When statements by an out-of-court declarant are admitted as

background, they are properly so admitted not as proof of the truth of the matters asserted but

rather to show the circumstances surrounding the events, providing explanation for such matters

as the understanding or intent with which certain acts were performed.”); United States v. Dupre,

462 F.3d 131, 137 (2d Cir. 2006) (email messages properly admitted not for truth of matters

asserted, but rather “to provide context for defendant’s messages sent in response to them”).

       In any event, the relief Akhavan seeks is impracticable and a waste of the Court’s and the

jury’s time. There is a significant risk that adopting Akhavan’s proposal, which presumably

would require frequent sidebars and conferences outside the presence of the jury, will keep the

jury waiting and prolong the trial. There is no reason to adopt such a proposal here, particularly

given this Court’s ability to provide an appropriate limiting instruction to the jury should there

be—and the Government does not expect there will be—any statements admitted subject to

                                                 26
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 34 of 45




connection where the connection is not ultimately made.

   VIII. THE GOVERNMENT SHOULD NOT BE PRECLUDED FROM
         INTRODUCING EVIDENCE REGARDING THE AMOUNT OF CREDIT
         CARD TRANSACTIONS PROCESSED BY THE DEFENDANTS OR THE
         SETTLEMENT OF THOSE FUNDS

       Akhavan moves to preclude the Government from introducing evidence regarding the

amount of money that he and his co-conspirators successfully processed during their years-long

Scheme and evidence of how the defendants transferred that money back to United States bank

accounts on behalf of the marijuana dispensaries. Akhavan inexplicably claims that this direct

evidence of the charged bank fraud scheme “would mislead and confuse the issues for the jury”

and “is more prejudicial than probative.” (Dkt. 163 at 1, 2). For the reasons set forth below,

Akhavan’s motion is meritless.

       The Government expects the evidence at trial to show that between 2016 and 2019,

approximately $160 million in credit and debit card transactions were processed through Phony

Merchant offshore bank accounts that were being used by the defendants and their

coconspirators to process marijuana purchases through Eaze. Furthermore, the Government

expects the evidence to show that one of the defendants’ primary responsibilities in the Scheme

was to ensure that the marijuana dispensaries received the funds from the overseas bank accounts

in the names of the Phony Merchants. Absent this final step, the Scheme would fail; the

marijuana dispensaries would be left empty-handed and would not receive the funds for the

marijuana products that they had sold through Eaze. For the Scheme to work, it was critical that

the defendants not only successfully obtained the Issuing Banks’ funds, but also that they

successfully got those funds back to the marijuana dispensaries’ bank accounts.

       The above-described evidence is plainly relevant under Rule 401—it is direct evidence of
                                                27
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 35 of 45




the charged Scheme. For the defendant’s motion to succeed, he must therefore show that this

evidence is unfairly prejudicial. See Costantino v. Herzog, 203 F.3d 164, 174 (2d Cir. 2000)

(“Because virtually all evidence is prejudicial to one party or another, to justify exclusion under

Rule 403 the prejudice must be unfair.”). Bank records, emails, witness testimony, and other

similar innocuous evidence showing the amount of money the defendants processed during their

Scheme, and the manner in which that money was sent back to the marijuana dispensary bank

accounts in the United States, is in no way unfairly prejudicial. See, e.g., United States v.

Figueroa, 618 F.2d 934, 943 (2d Cir. 1980) (noting that evidence is unfairly prejudicial “only

when it tends to have some adverse effect upon a defendant beyond tending to prove the fact or

issue that justified its admission into evidence.”). This evidence is therefore admissible at trial. 18

       Finally, Akhavan’s argument that the Government should be precluded from: 1) offering

evidence regarding the profit earned by the defendants from the Scheme; 2) referring to the size

of the fraud in this case; and 3) presenting evidence or argument concerning loss, harm, or other

negative economic effect of any financial institution in this case, Dkt. 163 at 3, is meritless. All

of this is direct evidence and does not present any risk of unfair prejudice. Akhavan’s motion

should therefore be denied.




18
  Evidence concerning the settlement transactions is also probative because it provides another
example of the defendants’ deliberate attempts to hide any link between the Phony Merchants
and the true nature of the transactions being processed by those merchants (i.e., marijuana pur-
chases through Eaze from the dispensaries). The evidence shows that the defendants and their
coconspirators hid the true nature of the transactions by requiring that the bank accounts receiv-
ing the settlements be in names other than the dispensary names. For example, in GX 639, an
email was sent from EU Processing stating that a dispensary’s bank account could not be used
for settlement because public source information revealed that the company name was for a can-
nabis distribution business.
                                                 28
         Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 36 of 45




   IX.      AKHAVAN’S MOTION TO EXCLUDE EVIDENCE RELATING TO HIS
            PRIOR CRIMINAL CONVICTIONS IS PREMATURE

         In his first motion in limine, Akhavan argues that his prior convictions in January 2020

for criminal threats and weapons possession should be precluded under Federal Rule of Evidence

609(A)(1). The Government does not intend to offer these convictions in its case-in-chief.

Further, insofar as the defendant does not open the door to this evidence during his testimony on

direct examination or cross examination, the Government does not intend to offer these

convictions under Rule 609(A)(1). However, if during his testimony on direct (or cross)

examination Akhavan were to open the door to these convictions, by, for example, testifying that

he had not previously been convicted, the Government should be able to impeach the defendant

on cross-examination regarding his convictions. See United States v. Beverly, 5 F.3d 633, 639

(2d Cir. 1993) (noting that “[o]nce a defendant has put certain activity in issue by offering

innocent explanations for or denying wrongdoing, the government is entitled to rebut by showing

that the defendant has lied. The same holds true for defendant’s false statements on cross-

examination.”). Akhavan’s motion is therefore premature.

         Akhavan also argues that evidence pertaining to his 2020 arrest is inadmissible. The

facts pertaining to that arrest are as follows. On October 24, 2020, an officer with the Los

Angeles Police Department (“LAPD”) responded to an overdose radio call and found Akhavan

being treated by the Los Angeles fire department for a drug overdose. Akhavan lied to the

LAPD officer and told him that he was not on probation, even though he was then serving his

term of probation in connection with his state convictions and was on pre-trial supervision in

connection with this matter. See Nov. 5, 2020 Arrest Report, attached to U.S. Pretrial Services

Officer Moscato’s Violation Memorandum dated Nov. 10, 2020.
                                                 29
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 37 of 45




       On November 5, 2020, LAPD officers conducted a probation compliance check at

Akhavan’s residence. During a search of his bedroom, they found two firearms—one of which

was a loaded semi-automatic pistol, with a high-capacity magazine containing 12 rounds—and a

prescription bottle that appeared to contain crack cocaine. Id. The guns were hidden inside of

boxing gloves in a gym bag. The prescription bottle was also found inside of the gym bag. The

defendant claimed that the guns were not his—notwithstanding that they were found in his

bedroom—yet admitted that law enforcement would likely find his DNA on the weapons. Id.

Specifically, Akhavan claimed that the guns belonged to his roommate, and that his roommate

would hide the firearms in Akhavan’s room when he had escorts over to party. Id. Akhavan also

denied that the crack belonged to him. Akhavan was arrested and detained on state charges for

being a felon in possession of a firearm.

       Like the defendant’s prior convictions, the Government does not intend to introduce any

of the above-described evidence concerning Akhavan’s November 2020 arrest in its case-in-

chief. However, if Akhavan were to testify, the Government is entitled to challenge his

credibility on cross-examination and confront him with the false statements he made to the

LAPD regarding his probation status and his ownership of firearms and cocaine. See, e.g.,

United States v. Triumph Capital Grp., Inc., 237 F. App’x 625, 629 (2d Cir. 2007) (finding no

abuse of discretion in allowing defendant to be cross examined about specific instances in which

he had previously made false statements and noting that such statements can be appropriately

introduced under Rule 608(b)(1)). The evidence at issue here is particularly probative of

Akhavan’s character for untruthfulness given that it involves his false statements to law

enforcement officers. Akhavan’s motion to preclude the Government from cross-examining him

                                                30
          Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 38 of 45




about his November 2020 arrest should therefore be denied.

     X.      WEIGAND’S MOTION TO EXCLUDE DOCUMENTS AND
             COMMUNICATIONS RECOVERED FROM HIS LAPTOP ABSENT A
             WITNESS TO TESTIFY TO THEIR SUBSTANCE SHOULD BE DENIED

          In his second motion in limine, Weigand argues that broad tranches of the evidence

recovered from the laptop that was seized from him at the time of his arrest (the “Weigand

Laptop”) should be precluded under Rule 403 because admitting them without a witness who can

specifically testify to their content and relevance would be confusing and unfairly prejudicial.

Weigand’s motion is unsupported by any authority and ignores the jury’s ability to draw plain

and common-sense inferences from these documents. 19 Weigand’s arguments with regard to

these materials may be arguments that may be made to a jury with respect to the weight that

should be given to particular exhibits, but they are not grounds for preclusion.

          Weigand’s first claim is that documents and communications should be excluded if they

“do not reference Eaze by name.” (Dkt. 171 at 6.) Other documents and testimony, however,

will provide the necessary context for the jury to understand the relevance to the charged bank

fraud scheme. With respect to GX 1690, for example, witness testimony and other evidence will

establish that the individuals 20 writing the emails, which Weigand was included on, were



19
   The Government anticipates that testimony from an FBI forensic examiner will establish that
the documents and communications the Government intends to seek to admit into evidence are
true and correct copies of materials recovered from the Laptop. The Government further submits
that those documents and communications are admissible as statements as a party opponent pur-
suant to Rule 802(d)(2)(A), statements of co-conspirators pursuant to Rule 802(d)(2)(E), state-
ments of agents or employees pursuant to Rule 801(d)(2)(D), or for purposes unrelated to the
truth of the matters asserted therein.
20
  While the Government does not intend to call these individuals as witnesses, Weigand is, of
course, free to call them for purpose of eliciting admissible testimony.
                                                  31
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 39 of 45




employed by Akhavan and involved in the Scheme, including being present at a key meeting

with Eaze employees and representatives from the marijuana dispensaries, and that the

referenced banks were two of the acquiring banks that were sent fraudulent merchant bank

account application packages and used to process Eaze transactions. A jury could therefore

reasonably infer that the discussed “accounts” that were “turned live yesterday” were fraudulent

merchant accounts opened in furtherance of the scheme. 21

       Weigand’s second claim is that any communications which do not include a response

from him must be excluded. (Dkt. 171 at 6, 8.) But many of these communications are plainly

relevant, particularly when considered together with other anticipated evidence. In GX 1688-

TR, for example, CC-3 sends Weigand three attachments. The attached documents, which were

also recovered from the Weigand Laptop, are reports, prepared using the Software Program

described in the Government’s motions in limine, see Dkt. 170 at 44-45, regarding three websites

for fake merchants used in the Scheme. Moreover, testimony from CW-1 and other

communications will establish how the Software Program was used by the participants in the

Scheme to identify potential red flags for fake online merchants.

       Weigand next claims that certain standalone documents should be excluded because they

are “impossible to understand without relevant background knowledge.” (Dkt. 171 at 6, 10).

The example provided by Weigand, however, disproves his point. GX 1720 is a relatively




21
  Another example of relevant and admissible evidence that would appear to fall into the cate-
gory of documents that “do not reference Eaze by name” that Weigand seeks to exclude is the
March 2016 Email discussed in the Government’s motions in limine, see Dkt. 170 at 44-48.

                                               32
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 40 of 45




straightforward table laying out “actual” and “expected” volumes, profits, and margins, along

with information on other expenses, including EUR 760,000 in commissions to “Reuben,” for

the period between April 2018 and August 2019, during the time the charged Scheme was

operating. Moreover, witness testimony and other evidence will show that several of the

acquiring banks and other entities identified in GX 1720 were involved in or received funds from

processing the Eaze transactions. In light of that evidence, and the fact that GX 1720 was

recovered from Weigand’s own laptop, GX 1720 is relevant apart from the truth of any matters

asserted therein because a jury can draw the reasonable inference from GX 1720 that Weigand

had a financial motivation—in the form of some anticipated amount of “commissions”—to

participate in the charged Scheme.

       The above-described evidence is plainly relevant under Rule 401 as direct evidence of the

Scheme, Weigand’s knowledge of and involvement in steps taken in furtherance of the Scheme,

and his motivation for participating in the Scheme. For the defendant’s motion to succeed, he

must therefore show that the evidence is unfairly prejudicial, and he has not done so. See, e.g.,

United States v. Figueroa, 618 F.2d 934, 943 (2d Cir. 1980) (noting that evidence is unfairly

prejudicial “only when it tends to have some adverse effect upon a defendant beyond tending to

prove the fact or issue that justified its admission into evidence.”).

       Finally, while the Government does anticipate that an FBI Special Agent will testify

regarding the contents of documents and communications recovered from the Weigand Laptop,

and his knowledge, based on his background and experience, of certain features of the messaging

applications used by Weigand, the Government does not intend to elicit any testimony from the

agent as to the proper interpretation of those materials or inferences that should be drawn.

                                                  33
           Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 41 of 45




Weigand’s motion should therefore be denied.

     XI.      WEIGAND’S MOTION TO EXCLUDE MATERIALS PURPORTEDLY
              DOWNLOADED TO THE WEIGAND LAPTOP AFTER THE CHARGED
              CONSPIRACY ENDED SHOULD BE DENIED

           Weigand also argues that all of the material recovered from the Weigand Laptop (the

“Laptop Materials”) should be excluded because the metadata associated with the documents

purportedly proves that they were downloaded to the Weigand Laptop from a USB flash drive in

August 2019. (Dkt. 171 at 11). Weigand may seek to offer admissible evidence supporting this

theory at trial, but the Government is not currently aware of any. 22 To the contrary, the

Government anticipates that an FBI forensic examiner will testify that many of the relevant files

were added to the Weigand Laptop in 2018—during the pendency of the charged Scheme—and

that some of those documents were downloaded from a Protonmail account.

           In addition, among the Laptop Materials are communications involving Weigand, and

reflecting Weigand’s involvement in the conspiracy, from well before the purported August 2019

USB download. For example, in GX 1706, a September 21, 2017 email exchange recovered

from the Weigand Laptop, Akhavan writes that a data set needs to “explain [the Eaze history]

properly to new processors without naming the current banks,” and adds that “Ruben is

submitting it and is ccd [sic].” Weigand then responds to Akhavan, asking about “the split”

“between VI and MC,” i.e. Visa and Mastercard. Such communications are not “post-



22
   As discussed in the Government’s Motion in Limine to Preclude Defendants’ Experts,
Weigand notified the Government that it may call Donald Vilfer to testify regarding a USB drive
that it claims is the source of materials the Government located on the Weigand Laptop. The
Government has moved to exclude any opinions based upon the USB drive because Weigand has
filed to provide any “basis or reasons” for Vilfer’s conclusion that the USB drive “appears to be”
the source of the materials on the Weigand Laptop. See Dkt. 168 at 6-7, 25-26.
                                                 34
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 42 of 45




conspiracy” evidence, regardless of when they were downloaded onto the Weigand Laptop.

       Moreover, even assuming other Laptop Materials—which include fraudulent merchant

bank account packages and numerous statements for payment processing services provided to

dispensaries involved in the Scheme—were downloaded onto the Weigand Laptop in August

2019, shortly after the fraudulent credit card processing was shut down—and the Government is

not aware of any evidence suggesting that is the case—those documents are still “probative of

the existence of the conspiracy.” United States v. Koppers Co., Inc., 652 F.2d 290, 298 (2d Cir.

1981). Notably, the Government is aware of no evidence that Weigand received the USB drive

from someone else, as opposed to Weigand himself merely moving them from one device in his

possession to another. Regardless, the mere fact that Weigand possessed these documents as the

conspiracy was dissolving is indicative of his membership in it, as is a Telegram exchange, also

recovered from the Weigand Laptop, showing that Weigand sent Akhavan many of these

documents, in August 2019, in a zip folder titled “E,” i.e. Eaze. Koppers, 652 F.2d at 298 (jury

was entitled to hear testimony regarding end of conspiracy that “went directly to the question of

whether or not a conspiracy ever existed”). Weigand’s motion should therefore be denied.

   XII.    THERE IS NO BASIS TO INTRODUCE ADDITIONAL PORTIONS OF
           WEIGAND’S POST-ARREST STATEMENT

       Weigand has failed to carry his burden to demonstrate that the portions of his post-arrest

statement that he seeks to offer are necessary to clarify or explain the portions the Government

intends to offer (the “Statements”). For the reasons set forth in the Government’s motions in

limine, see Dkt. 170 at 17-21, and below, Weigand’s motion to introduce additional portions of

his post-arrest statement should be denied.

       Weigand’s first claim is that certain background statements he made regarding his
                                                35
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 43 of 45




English proficiency “call into question what Weigand understood ‘involvement’ with Eaze to

mean.” (Dkt. 172 at 23). Weigand’s full statements regarding his involvement with Eaze are not

ambiguous and do not require any additional context for the jury to understand them. Weigand

stated that he had learned about Eaze on a billboard; had no involvement with Eaze; and learned

what he knew about Eaze through the company’s website. (See GX 1901-T at 3-5). The

evidence at trial will show that these statements by Weigand were completely false. Contrary to

his statements in his post-arrest interview, Weigand worked with other co-conspirators to process

over a hundred million dollars in Eaze’s credit and debit card transactions through an elaborate

scheme designed to hide the true nature of the transactions from financial institutions.

Furthermore, Weigand traveled to the United States in 2018 and attended a meeting with

employees from Eaze and principals from the marijuana dispensaries. Background statements by

Weigand earlier in the interview are not necessary to understand the clear meaning of his

statements regarding Eaze later in the interview.

       Weigand next claims that his self-serving statements about his background in e-

commerce and payment processing in Europe are somehow necessary to understand his

statements about Eaze and his denial that he used a particular email address. Weigand’s

purported employment history has no bearing on those topics. Further, Weigand’s false

exculpatory statements in the post-arrest interview that his company did not conduct any

business activities in the United States are also not necessary to provide context or prevent any

misunderstanding.

       Finally, Weigand’s false exculpatory statements that he did not do anything illegal and

his invocation of his right to counsel are not necessary to understand the Statements. In the

                                                36
        Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 44 of 45




portion the Government seeks to offer, Weigand denies that he has ever used a particular email

address to communicate with anyone. At the end, there is the following exchange:

       SA MAHAFFEY: Whose is it? You’ve never heard of it? Have you ever heard of it?

       MR. WEIGAND: I might have heard of it but --

       SA MAHAFFEY: Yeah. Exactly, man, you’ve heard of it.

       MR. WEIGAND: -- it’s obviously not my email address.

       After this exchange, Special Agent Mahaffey asks Weigand where he’s heard of the

email address and Weigand begins to indicate that he wants legal advice before continuing, and

then makes a false exculpatory statement that he doesn’t think he’s done anything illegal. The

defense seeks to admit his false exculpatory under the guise that it’s necessary to “provide

context for the agent’s accusation of guilt.” (Dkt. 172 at 20). Weigand’s false exculpatory is

irrelevant and unnecessary for the jury to understand his unequivocal statement that he had not

used the email address. Weigand’s motion should accordingly be denied.




                                                37
  Case 1:20-cr-00188-JSR Document 192 Filed 02/23/21 Page 45 of 45




XIII. CONCLUSION

        For the foregoing reasons, the Defendants’ motions in limine should be denied.

  Dated: New York, New York
         February 23, 2021

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                      By:    s/ Nicholas Folly
                                             Nicholas Folly
                                             Tara La Morte
                                             Emily Deininger
                                             Assistant United States Attorneys
                                             (212) 637-1060 / -1041 / -2472




                                        38
